Order, Supreme Court, New York County (Joan B. Lobis, J.), entered January 14, 2014, which, to the extent appealed from as limited by the briefs, denied defendants’ motions to strike the request for punitive damages and to dismiss the causes of action for medical malpractice, lack of informed consent, breach of contract, and negligence, modified, on the law, to grant the motions to the extent of dismissing the causes of action for breach of contract and negligence, for the reasons set forth in B.F. v Reproductive Medicine Assoc, of New York, LLP (136 AD3d 73 [1st Dept 2015] [decided simultaneously herewith]), and otherwise affirmed, without costs. Concur — Friedman, J.R, Saxe, Feinman and Gische, JJ.
Manzanet-Daniels, J., concurs in part and dissents in part in a memorandum as follows: I concur in part and dissent in part for the reasons set forth in my opinion in B.F. v Reproductive Medicine Assoc. of New York, LLP (136 AD3d 73 [1st Dept 2015] [decided simultaneously herewith]).